Citation Nr: 0514594	
Decision Date: 05/27/05    Archive Date: 06/08/05	

DOCKET NO.  04-30 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $9,111.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from July 1956 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied waiver of recovery of an 
overpayment of compensation benefits in the calculated amount 
of $9,111 because of the veteran's bad faith in creating the 
overpayment.  


FINDINGS OF FACT

1.  In June 1988 the veteran was awarded additional benefits 
for his spouse effective September 1, 1987; he continued to 
receive additional benefits for his spouse until April 2003.  

2.  The veteran was divorced from his spouse on May [redacted], 1992; 
his failure to promptly notify VA of the divorce was not due 
to his bad faith because he was unaware that the divorce had 
occurred. 


CONCLUSION OF LAW

Bad faith on the part of the veteran in creation of the 
overpayment of compensation benefits in the calculated amount 
of $9,111 is not demonstrated.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(b)(2) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1986 RO decision granted an increased evaluation 
of 30 percent for the veteran's service-connected residuals 
of deep vein thrombosis of the right leg, effective July 1, 
1986.  His combined service-connected disability rating was 
30 percent from July 1, 1986.  

In August 1987 the veteran submitted a statement indicating 
that he was now rated as service connected at 30 percent.  He 
indicated that nothing was included in his compensation for 
his wife.  He submitted a marriage certificate indicating 
that he had been married in February 1985.  

By official letter, dated in June 1988, the veteran was 
notified that his disability compensation award had been 
amended, effective September 1, 1987, to include additional 
benefits for his spouse.  He was informed that any change in 
the number or status of his dependents must be reported 
promptly to VA.

In a statement, signed in August 1991, and received on 
September 3, 1991, the veteran indicated that he was 
separated from his spouse, and that his spouse refused to 
provide a Social Security number.  Later in September 1991 
the veteran submitted a letter including his spouse's Social 
Security number.  

By official letter, dated in May 1993, the veteran was 
informed of an amendment to his disability compensation 
award.  He was advised that additional benefits were included 
for his spouse and that he must immediately notify VA if 
there was any change in the number or status of his 
dependents.  Failure to promptly notify VA of a dependency 
change could result in the creation of an overpayment in his 
account.  

By a letter in July 1999, the RO solicited information from 
the veteran concerning verification of his dependents.  He 
replied, in an August 1999 statement, to the effect that he 
separated from his wife in September 1985, that he was not 
aware of any divorce action that had been taken, but he was 
not sure what his status was.  He indicated that he did not 
know his marital status, rather than mark "yes" or "no" to 
answer the question whether he was married.

Nothing further was done concerning the veteran's marital 
status until he provided a written statement to the RO in 
March 2002, in which he indicated that he was divorced "on 
or about 1991."  A May 2002 report of contact reflects that 
the veteran reported that he was divorced in 1991, but did 
not know the exact date.  

An April 2003 letter to the veteran informed him of a 
retroactive reduction in his disability compensation from 
January 1, 1991, to reflect no additional benefits for his 
spouse.  

In June 2003 the veteran submitted a copy of the decree of 
dissolution, reflecting that he was divorced on May [redacted], 1992.  
The documents that he provided indicate that his wife 
initiated the divorce action, that he was served by 
publication, and that he did not make an appearance in the 
divorce proceedings.  His award was recalculated to reflect 
termination of additional benefits for his spouse effective 
June 1, 1992.  

In an August 2003 statement the veteran indicated that he was 
requesting a waiver of recovery of the overpayment because 
his wife had moved to the United States.  He indicated that 
he was always sending her money and it was not his intention 
to take advantage of VA.  He reported that he did not know 
that she divorced him until March 2002, the month the veteran 
reported the divorce to VA.  

The law precludes waiver of recovery of an overpayment or a 
waiver of collection of any indebtedness where there is bad 
faith on the part of the person having an interest in 
obtaining a waiver of such recovery or the collection of such 
indebtedness.  38 U.S.C.A. § 5302 (West 2002).  Bad faith 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).  

In order for the veteran to be guilty of fraud, 
misrepresentation, or bad faith, the evidence must reflect a 
certain intent on the veteran's part to accomplish the 
objective of continued receipt of additional compensation 
benefits for a spouse by intentionally providing inaccurate 
or false information to the VA or by remaining silent with 
evidence indicating that he was aware that such silence would 
misled VA and to continuing a greater award than to which he 
was entitled.  

While it is clear that the veteran was aware that he was 
receiving additional benefits because he had a spouse, the 
record also reflects that it does not appear that the veteran 
was attempting to conceal his status with respect to his 
spouse, whether that status was as separated or as divorced.  

The record reflects that in 1991, when he was asked to 
provide his wife's Social Security number, the veteran 
reported that he was separated.  When the RO solicited 
verification of his dependents in 1999, he did not report 
that he was or was not married; he indicated that he did not 
know his marital status.  Rather, he reported that he was 
separated and was unsure if his spouse had taken any divorce 
action.  This is corroborated by the records concerning the 
1992 divorce initiated by his spouse, which indicate that the 
veteran did not make an appearance in the divorce 
proceedings, and that he had been served by publication in 
Indiana, while he was living at the time in Puerto Rico.  

While the veteran was under an obligation to promptly inform 
VA of any change in his marital status, and, as such, had an 
obligation to make inquiry with respect to his marital status 
so that VA could be informed, the Board concludes that 
because of the veteran's statements to VA during the course 
of the creation of the overpayment that his conduct does not 
rise to the level of fraud, misrepresentation, or bad faith, 
but rather should be more appropriately assessed under an 
equity and good conscience standard in terms of fault in 
creation of the overpayment.  Therefore, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran was guilty of fraud, misrepresentation, or 
bad faith in connection with the creation of the overpayment 
of disability compensation benefits in the calculated amount 
of $9,111.  

The Board observes that the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5100, et seq. (West 2002), is not 
applicable to the issue currently before the Board.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  


ORDER

There was no bad faith, fraud, or misrepresentation on the 
part of the veteran in creating the overpayment in the 
calculated amount of $9,111.  To this extent, the appeal is 
granted.  


REMAND

Entitlement to waiver of recovery of the overpayment of 
disability compensation benefits in the calculated amount of 
$9,111 has not been considered under the standard of equity 
and good conscience.  In May 2005, the veteran submitted 
additional evidence that is relevant to consideration of 
waiver of recovery of the overpayment under the equity and 
good conscience standard.  This evidence has not been 
considered by the RO, and the veteran has not waived the RO's 
consideration of this evidence.  

In light of the above, the appeal is REMANDED for the 
following:

Consider the additional evidence 
submitted in May 2005, together with all 
of the evidence of record, and 
readjudicate the veteran's request for 
waiver of recovery of the overpayment of 
disability compensation benefits in the 
calculated amount of $9,111 under the 
equity and good conscience standard.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


